The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                           No. 04-15-00207- CR and 04-15-00208-CR

                                     Jessica G. CASTILLO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                             Trial Court No. 458109 and 458110
                          Honorable Jason Garrahan, Judge Presiding


                                         ORDER
        On October 16, 2015, appellant filed a motion in each appeal asking this court to lift the
stay of sentencing so she may begin probation on these cases — as well as a third case —
immediately, despite the stay in place as a result of the pending appeals. We ordered the State to
file a response, which it did. We thereafter ordered appellant to file a reply to the State’s
response, addressing the contentions raised by the State therein. In addition, we asked appellant
to provide argument and authority on whether her request to lift the stay of the appeals waives
her appellate issue relating to the apology letter, as well as any other potential effect.

         On November 23, 2015, appellant filed her reply. In the reply, appellant advised that
after conferring with the State, she agreed that her request to lift the pending stays of sentencing
“would work a hardship on an argument” made by the State with regard to her appellate issue
concerning the apology letter to the arresting officer. Accordingly, appellant stated she would
“waive and abandon her point of error on appeal “challenging the trial court’s condition of
community supervision requiring her to write an apology letter to” the arresting officer.
Appellant advised that she and the State would subsequently file an “amended agreed motion” to
lift the stay of sentencing in appellate court cause numbers 04-15-00207-CR and 04-15-00208-
CR.

       On December 8, 2015, appellant filed a “1st Amended Agreed Motion to Lift Stay of
Imposition of Sentence Pending Disposition of Appeal and Motion to Withdraw Appellate Point
of Error Four.” Therein, appellant waives and abandons the fourth point of error raised in
appellate cause numbers 04-15-00207-CR and 04-15-00208-CR. That point of error alleged that
“The apology letter ordered as a condition of community supervision . . . violates appellant’s
constitutional right against self-incrimination.” In addition to waiving and abandoning her fourth
point of error, appellant asks that we lift the stay of sentencing in trial court case numbers
458109 and 458110, so that she may begin probation in these case numbers concurrently with
probation with a third case — number 475264.

       Based on the foregoing, we GRANT appellant’s “1st Amended Agreed Motion to Lift
Stay of Imposition of Sentence Pending Disposition of Appeal and Motion to Withdraw
Appellate Point of Error Four.” We ORDER that point of error four in appellate cause numbers
04-15-00207-CR and 04-15-00208-CR shall not be considered by this court in that it has been
waived and abandoned by appellant. We further ORDER the sentencing stays in trial court case
numbers 458109 and 458110, lifted so that appellant may begin probation in these case numbers
concurrently with probation in trial court case number 475264.

       We order the clerk of this court to serve copies of this order on the trial court and all
counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court